DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-11) in the reply filed on 06/26/2020 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Objections
Claim 10 is objected to because of the following informalities:  
(a) Claim 10, line 11, typing error: “and a gap is formed” should be “and the gap is formed”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 4808954 A).
Regarding Claim 1:
Ito teaches a winding body (17, Fig. 4, col. 4, lines 65-70) for a superconductive 
secondary winding (16, Fig. 5; col. 5, lines 10-20) for a superconductive current-limiting transformer, the winding body having a hollow- cylindrical basic shape (construed from Fig. 4), the winding body comprising: 
19, Fig. 4) and casing portions (20) distributed around its circumference in a longitudinal direction, and 
grooves (21, Fig. 4) in the casing portions in the circumferential direction, 
wherein the winding body is configured such that  a superconductive conductor (i.e. 16) of the secondary winding can be around the winding body  in a normal state such that the conductor rest against the casing portions and is received in the grooves (best seen in Fig. 5), and 
wherein a gap (28, Fig. 6A; col. 8, lines 10-15) can be formed between the conductor and each of the depressions.  

Regarding Claim 3:
As applied to claim 1, Ito teaches wherein the grooves (21) are arranged in the 
longitudinal direction of the winding body so as to spiral around the winding body (construed from Fig. 4).  

Regarding Claim 4:
As applied to claim 1, Ito teaches wherein there is an even number of depressions (19), 
the number preferably being in a range of from 8 to 30 (Ito does not disclose specific number of depressions, it appear from Fig. 3 that the total number of depression  is 24.  Therefore, the claimed relationship is met).

Regarding Claim 5:
As applied to claim 1, Ito teaches the winding body (17) is integral (best seen in Fig. 3) or in multiple parts.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Mumford (US 20140184373 A1).
Regarding Claim 10:
As applied to claim 1, Ito teaches a superconductive current-limiting 
transformer comprising 
a normally conductive primary winding (12), 
a superconductive secondary winding (16), the superconductive secondary winding being wound on a winding body, 
wherein the winding body (17) is a winding body 
a superconductive conductor of the secondary winding being 
wound around the winding body in a normal state such that the conductor rests against the casing portions (20) and the gap (28, Fig. 6A) is formed between the conductor and each of the depressions (12).  
Ito does not teach a superconductive current-limiting transformer comprising 
a normally conductive primary winding  inserted in an iron core, a superconductive secondary winding is coaxially arranged in the iron core, as claimed.
	However, Mumford teaches a superconductive current-limiting transformer comprising a normally conductive primary winding (18, 20; Fig. 3; para 0037) inserted in an iron core (24, Fig. 3; para 0037) a superconductive secondary winding (22; Fig. 3; para 0037) is coaxially arranged in the iron core.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ito in view of Mumford to  have a superconductive current-limiting transformer comprising a normally conductive primary winding inserted in an iron core, a superconductive secondary winding is coaxially arranged in the iron core so that the reduction in leakage flux between the primary and secondary coils reduces the magnetic forces acting on the superconducting secondary coil, which minimizes the risk of the superconducting secondary coil accidentally entering a quench state (see para 0009).

Regarding Claim 11:
As applied to claim 10, Ito and Mumford further teach in order to cool the secondary winding (16, Ito’s Fig. 5), the transformer comprises a cryostat (see Mumford’s para 0024), in which the secondary winding is placed in a cooling bath (see Mumford’s para 0030), the secondary winding (22, Mumford’s Fig. 3) being spaced apart from the primary winding (18, Mumford’s Fig. 3) and forming a leakage air gap (i.e. gap between coil 22 and 18 in Munford’s Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ito in view of Mumford to  have a the secondary winding, the transformer comprises a cryostat, in which the secondary winding is placed in a cooling bath, the secondary winding being spaced apart from the primary winding and forming a leakage air gap to improve the surface cooling efficiency of the current limiter (see para 0010).

Allowable Subject Matter
Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Claim 2 recites, wherein each depression comprises a bottom that is concavely curved with respect to a longitudinal axis of the winding body, wherein a radius of the bottom corresponding to a radius that is larger than a minimum bend radius of the superconductive conductor.
Claim 6 recites, the multiple-part winding body is made up of a plurality of segments that are arranged in the shape of a spiral around a support tube. 

 The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837